Citation Nr: 1017770	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to 
January 1975.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to the benefit 
sought. A hearing before a Decision Review Officer (DRO) was 
held in March 2008. In February 2010, a Travel Board hearing 
was held before the undersigned Veterans Law Judge. 
Transcripts of these proceedings are of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there are additional procedures 
necessary to supplement the evidence of record, before 
issuance of a decision in this matter.

The criteria for establishing service connection for PTSD 
are: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor. A 
diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which provides that all psychiatric 
diagnoses must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV). 38 C.F.R. § 3.304(f) (2009). 
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records. See, 
e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. 
Brown, 10 Vet. App. 128 (1997). If VA determines the veteran 
engaged in combat with the enemy and his alleged stressor is 
combat-related, then his or her lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to 
participation in combat, then his or her lay testimony, in 
and of itself, is insufficient to establish the occurrence of 
the alleged stressor. Instead, the record must contain 
credible supporting information from an independent source 
that corroborates his testimony or statements, including but 
not limited to service records. See Cohen, 10 Vet. App. at 
146-47. See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).

The Veteran identifies as an in-service stressor in 
furtherance of this claim the occurrence of a sexual assault 
in May 1972 at Fort McClellan, Alabama, that she states was 
perpetrated by four unknown individuals who had attacked her.           
The Veteran indicates that shortly afterwards a group of male 
friends intervened on her behalf and drove away the 
assailants. As a second identified stressor,                  
the Veteran contends that in 1974 she was held at knifepoint 
for several hours by another female soldier with an 
affiliation to a gang, and that the incident eventually ended 
with no violence or injury. 

As the incidents described above are unrelated to 
participation in combat, there is the requirement of 
objective corroboration of one or both stressors to 
substantiate a competent diagnosis of PTSD. Thus far, the 
development undertaken by the RO  has included acquiring the 
Veteran's service treatment records (STRs), official military 
personnel file, and post-service records of VA outpatient 
treatment.            The RO also formulated an inquiry to 
the Army Crime Records Center regarding the occurrence of the 
attack at knifepoint, which the Veteran had previously said 
was reported to the authorities, which resulted in the April 
2008 response that          no records were found of the 
incident. 

Preliminary, there are specific procedures that apply as to 
the notice a claimant must receive in how to develop a PTSD 
claim, where it is premised upon an in-service personal 
assault. Under 38 C.F.R. § 3.304(f)(3), where a personal 
assault is involved, the in-service stressor requirement may 
be substantiated from alternative sources beyond official 
documents. This includes records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, physicians, and other sources. Evidence 
of behavior changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.      
While there is indication that in May 2005 the RO provided 
the Veteran with a PTSD stressor questionnaire, there is no 
basis to determine whether that document included mention of 
the alternative sources of evidence denoted under 38 C.F.R.          
§ 3.304(f)(3). Consequently, a remand is necessary so that 
the Veteran may be advised of these provisions. See Bradford 
v. Nicholson, 20 Vet. App. 200, 205-06 (2006).

There is also indication that the Veteran has been awarded 
disability benefits from the Social Security Administration 
(SSA), as set forth in a November 2000 computer records 
database from that agency. The report of a January 2006 VA 
Compensation and Pension examination refers to receipt of SSA 
disability benefits, based in part on a back disability. 
Nonetheless, there is no conclusive information as to the 
grounds for receiving SSA benefits, and given a history of 
mental health treatment it is reasonable to believe that 
there are corresponding records from SSA that would be 
relevant to this case. See Golz v. Shinseki, 590 F.3d 1317 
(Fed. Cir. 2010). Hence, the SSA administrative decision to 
award benefits from that agency, and supporting medical 
records may prove pertinent to the instant claim before VA. 
Therefore, the RO should acquire this additional evidence. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also 
Woods v. Gober, 14 Vet. App. 214 (2000). 
 
The Board further finds that a VA medical opinion would be 
beneficial towards attempting to independently corroborate 
the occurrence of the stressor of an alleged sexual assault 
during service. It is specifically indicated under 38 C.F.R. 
§ 3.304(f) that VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal assault 
occurred. Such an opinion is warranted in this case.

There is no documentation received at least to date which 
directly confirms that a sexual assault transpired as 
alleged. A pattern of altered behavior following the incident 
however is described by the Veteran. The Veteran states that 
she began drinking excessively, and experienced a 
deterioration in job performance. She states that following 
the incident that she had her military occupational specialty 
(MOS) changed from a cook's helper to a clerk's typist, as 
this would involve less interaction with people. She 
describes several situations in which she was involved in 
violent physical confrontations with others because of her 
generalized level of distrust and anger. She further states 
that she developed headaches due to stress,  and on one 
occasion went absent without leave (AWOL). 

Service treatment records are inclusive of a February 1973 
clinical record in which the Veteran reported having had a 
"nervous breakdown," and requested tranquilizers in order 
to sleep. There is no further record of treatment at this 
time.  In December 1973, the Veteran was referred for re-
evaluation for suspected drug abuse, an evaluation which 
revealed no grounds for any drug abuse or further referral.

The service personnel file includes a June 1973 series of 
military performance evaluations, one of which shows an 
assessment of job performance in the above-average range, and 
the another in the average to above-average range. Apart from 
confirming the change in MOS to a clerk's typist in August 
1972, there is no indication of any further relevant 
information. 

For purposes of the January 2006 VA medical examination by a 
psychiatrist,        the RO had posed the inquiry to the 
examiner of whether there was sufficient evidence of 
"markers" in service to support the claimant's assertion 
that a stressful incident occurred, so as to support a 
diagnosis of PTSD. In response,                         the 
January 2006 VA examiner responded that the service medical 
and personnel records had been reviewed, and there were no 
"markers" found around the date given by the Veteran as to 
when the sexual assault took place.
Considering this opinion, it does not conclusively address 
the subject of stressor verification. It essentially 
constituted a claims file review for any immediate 
contemporaneous indication of the stressor alleged. A more 
comprehensive inquiry is instead warranted, that encompasses 
all the evidence since the alleged 1972 incident. For 
instance, there is the February 1973 in-service clinical 
record of seeking psychiatric treatment. Therefore, the Board 
is forwarding this case to another VA mental health 
professional to offer an opinion on whether the claimed 
stressor can be objectively confirmed. This opinion may 
encompass all relevant medical records, as well as the 
Veteran's own assertions of behavioral changes following the 
incident. 
 
As a final consideration, the Veteran has described having 
obtained VA outpatient mental health treatment at the McAllen 
VA Outpatient Center (OPC) in McAllen, Texas, since the mid-
1980s. The earliest dated records that have been acquired 
from this facility are dated from April 2002. The RO should 
obtain any further available earlier dated records from this 
clinic and associate them with the claims file. 
See Bell v. Derwinksi, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will 
undertake reasonable efforts to obtain relevant records in 
the custody of a Federal department or agency).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the Veteran 
additional correspondence providing 
notification of the provisions of 38 
C.F.R. § 3.304(f)(3) pertaining to the 
alternative sources of evidence which may 
be used to substantiate the occurrence of 
an in-service personal assault, in support 
of a claim for service connection for 
PTSD. Also inform the Veteran of the 
opportunity to provide further evidence or 
information that pertains to the process 
of stressor verification. 

2.	The RO/AMC should take appropriate 
action to obtain copies of the SSA 
administrative decision(s) on a claim for 
benefits with that agency, along with all 
medical records underlying that 
determination. Then, associate all 
documents received with the Veteran's 
claims file.

3.	The RO/AMC should then forward the 
claims file to a designated psychiatrist 
or other VA mental health professional for 
an opinion as to whether a sexual assault 
occurred as described. The requested 
opinion should take into consideration all 
relevant medical evidence following the 
incident, as well as the Veteran's own 
assertions pertaining to behavioral 
changes.

4.	Then contact the McAllen VA Outpatient 
Center in McAllen, Texas, and request 
copies of all available records of 
treatment from that facility dated prior 
to   April 2002. All records and responses 
received should be associated with the 
claims file.

5.	The RO/AMC should then review the 
claims file. If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before 
readjudication. Stegall v. West, 11 Vet. 
App. 268 (1998).

6.	Thereafter, the RO/AMC should 
readjudicate the claim on appeal, based on 
all additional evidence received.            
If the benefit sought on appeal is not 
granted, the Veteran should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


